Order entered January 3, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-00727-CR

                           JOHN EDWARD WILLIAMS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 416-83246-2017

                                            ORDER
       The State’s second motion for an extension of time to file its brief is GRANTED, and the

State’s tendered brief is hereby ordered filed in the above cause.


                                                       /s/   LANA MYERS
                                                             PRESIDING JUSTICE